Case 15-06132        Doc 33     Filed 10/05/18     Entered 10/05/18 11:48:08          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-06132
         Liliana Garcia

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/23/2015.

         2) The plan was confirmed on 05/08/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/10/2015, 10/28/2015, 02/03/2016.

         5) The case was completed on 07/19/2018.

         6) Number of months from filing to last payment: 41.

         7) Number of months case was pending: 43.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $6,750.00.

         10) Amount of unsecured claims discharged without payment: $33,277.63.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-06132       Doc 33     Filed 10/05/18    Entered 10/05/18 11:48:08                 Desc         Page 2
                                                of 3



 Receipts:

        Total paid by or on behalf of the debtor             $7,470.00
        Less amount refunded to debtor                          $62.60

 NET RECEIPTS:                                                                                   $7,407.40


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $4,000.00
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                      $363.00
     Other                                                                 $25.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                               $4,388.00

 Attorney fees paid and disclosed by debtor:                  $0.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim            Claim        Principal      Int.
 Name                              Class   Scheduled      Asserted         Allowed         Paid         Paid
 ARMOR SYSTEMS CORP            Unsecured      1,410.00       1,307.69         1,307.69        130.77        0.00
 CAVALRY SPV I LLC             Unsecured         605.00        605.52           605.52          60.55       0.00
 COMED LEGAL REVENUE RECOVERY Unsecured            0.00        176.48           176.48          17.65       0.00
 COMENITY BANK                 Unsecured      1,161.00       1,161.77         1,161.77        116.18        0.00
 COMENITY BANK                 Unsecured         652.00        652.71           652.71          65.27       0.00
 CREDITBOX.COM LLC             Unsecured            NA         223.54           223.54          22.35       0.00
 DEPARTMENT STORES NATIONAL BA Unsecured         319.00        319.12           319.12          31.91       0.00
 GREAT LAKES CREDIT UNION      Secured             0.00          0.00             0.00           0.00       0.00
 ILLINOIS TOLLWAY              Unsecured      3,286.00     21,605.50        21,605.50       2,160.55        0.00
 MIDLAND FUNDING LLC           Unsecured      1,380.00       1,380.24         1,380.24        138.02        0.00
 PEOPLES GAS LIGHT & COKE CO   Unsecured         534.00        463.70           463.70          46.37       0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured         523.00        523.06           523.06          52.31       0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured           0.00        791.38           791.38          79.14       0.00
 TSI/980                       Unsecured      1,221.00            NA               NA            0.00       0.00
 TSI/980                       Unsecured      1,078.00            NA               NA            0.00       0.00
 TSI/980                       Unsecured         934.00           NA               NA            0.00       0.00
 TSI/980                       Unsecured         862.00           NA               NA            0.00       0.00
 TSI/980                       Unsecured         790.00           NA               NA            0.00       0.00
 TSI/980                       Unsecured         643.00           NA               NA            0.00       0.00
 TSI/980                       Unsecured         575.00           NA               NA            0.00       0.00
 SPRINT CORP                   Unsecured           0.00        983.32           983.32          98.33       0.00
 TITLE MAX OF ILLINOIS         Secured             0.00          0.00             0.00           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-06132        Doc 33      Filed 10/05/18     Entered 10/05/18 11:48:08              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $30,194.03          $3,019.40              $0.00


 Disbursements:

         Expenses of Administration                             $4,388.00
         Disbursements to Creditors                             $3,019.40

 TOTAL DISBURSEMENTS :                                                                       $7,407.40


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/04/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
